DENY; and Opinion Filed November 26, 2018.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01382-CV

               IN RE GLOBAL EXPERIENCE SPECIALISTS, INC., Relator

                   Original Proceeding from the 95th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-12682

                              MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Boatright
                                     Opinion by Justice Brown
       In this original proceeding, relator Global Experience Specialists, Inc. complains that the

trial court granted real party in interest Freeman Expositions, LLC’s petition for Rule 202

discovery. Relator is an anticipated defendant in Freeman Expositions LLC’s contemplated

litigation. Mandamus is, therefore, the proper vehicle by which to seek the relief requested. In re

Jorden, 249 S.W.3d 416, 419 (Tex. 2008); In re Hewlett Packard, 212 S.W.3d 356, 360 (Tex.

App.—Austin 2006, orig. proceeding). To be entitled to mandamus relief, a relator must show

both that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

       If the court grants Rule 202 relief, it must find that (1) allowing the petitioner to take the

requested deposition may prevent a failure or delay of justice in an anticipated suit; or (2) the likely

benefit of allowing the petitioner to take the requested deposition to investigate a potential claim

outweighs the burden or expense of the procedure. TEX. R. CIV. P. 202.4(a)(1)–(2). The finding
must be express. In re Dallas Cty. Hosp. Dist., No. 05–14–00249–CV, 2014 WL 1407415, at *2

(Tex. App.—Dallas Apr. 1, 2014, orig. proceeding) (mem. op.). The petitioner bears the burden

of producing evidence to support the necessary finding. Glassdoor, Inc. v. Andra Group, LP, 05-

16-00189-CV, 2017 WL 1149668, at *2–3 (Tex. App.—Dallas Mar. 24, 2017, no. pet. h.); In re

Campo, No. 05–13–00477–CV, 2013 WL 3929251, at *1 (Tex. App.–Dallas July 26, 2013, orig.

proceeding) (mem. op.).

        Based on the record before us, we conclude relator has not shown the trial court clearly

abused its discretion. Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not entitled to

the relief sought).




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE




181382F.P05




                                                –2–